         Case 1:21-cr-00138-LGS Document 34 Filed 09/15/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007

                                                    September 15, 2021
BY ECF
Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re: United States v. John D. McAfee and Jimmy G. Watson Jr., 21 Cr. 138 (LGS)

Dear Judge Schofield:

       I write to respectfully request that the Court remove me as counsel of record in this case
because I am leaving the United States Attorney’s Office for other employment.

       Thank you very much for the Court’s consideration.

                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            United States Attorney
                                            Southern District of New York

                                         by: ___/s_____________________________________
                                             Samson Enzer
                                             Assistant United States Attorney
                                             212-637-2342

cc: All counsel of record
